Campbell, J.
Complainant filed his bill against defendants, who are widow and heirs of his deceased brother, Wesley Shannon, whose estate has been closed by distribution, claiming that he has a ground of relief arising out of a contract made with decedent in 1872, that they should mutually support their mother, Christina Shannon. The bill sets up the allowance of an account in favor of complainant1 for such support by commissioners of the estate up to the time of its presentation, and his present application is for relief touching what has accrued since, and what may hereafter accrue.
Without going at large into the allegations of the bill, which was demurred to for want of equity, we have not been able to discover a.ny foundation for such a suit. The case is not one for specific performance, and there is no authority to decree payment from distributees by a creditor at large. Debts which are not secured on property must be enforced under the probate laws. We need not consider what remedy may exist in that form in the present condition of affairs. It is very certain that the present suit is anomalous and not maintainable.
The decree dismissing the bill must be affirmed with costs.
The other Justices concurred.